                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA

IDA D., et al.,                                 :
      Plaintiffs,                               :
                                                :               CIVIL ACTION
       v.                                       :               NO. 17-5272
                                                :
PEDRO RIVERA, et al.,                           :
     Defendants.                                :
                                                ORDER

       AND NOW, this _19th __ day of November, 2018, it is ORDERED that:

       •    Plaintiffs’ Motion for Summary Judgment Against Defendant Khepera Charter

            School (ECF No. 52) is GRANTED in part and DENIED in part as follows:

               o The motion is granted and Khepera is ORDERED to do each of the following

                    for J.D. and J.R.:

                          ▪   pay all tuition and transportation costs at OLC for the 2018-19 school

                              year;

                          ▪   fund a comprehensive educational evaluation; and

                          ▪   deposit a total of $26,450 into a special needs trust administered by

                              The Advocacy Alliance.

               o The motion is denied as to Plaintiffs’ request for a declaration that Khepera

                    will prospectively be responsible for the payment of tuition and transportation

                    costs for private school and ESY programming for J.D. and J.R. beyond the

                    2018-19 school year.

       •    Plaintiffs’ Motion for Summary Judgment Against Defendant Pennsylvania

            Department of Education (ECF No. 53) is GRANTED in part and DENIED in part

            as follows:



                                                    1
                o The motion is granted and PDE is ORDERED to do each of the following for

                    J.D. and J.R.:

                        ▪    pay all tuition and transportation costs at OLC for the 2018-19 school

                             year;

                        ▪    fund a comprehensive educational evaluation; and

                        ▪    deposit a total of $26,450 into a special needs trust in a manner

                             consistent with its prior offer to provide compensatory education funds

                             through PaTTAN.1

                o The motion is denied as to Plaintiffs’ request for a declaration that PDE will

                    prospectively be responsible for the payment of tuition and transportation

                    costs for private school and ESY programming for J.D. and J.R. beyond the

                    2018-19 school year.

        •   Defendant Commonwealth of Pennsylvania, Department of Education’s Motion for

            Summary Judgment (ECF No. 51) is GRANTED in part and DENIED in part as

            follows:

                o The motion is granted only as to PDE’s request for a declaration that it is not

                    prospectively responsible for the payment of tuition and transportation costs

                    for private school and ESY programming for J.D. and J.R. beyond the 2018-

                    19 school year.

                o The motion is otherwise denied in its entirety.

                                                          s/Anita B. Brody

                                                 ________________________
                                                 ANITA B. BRODY, J.
1
 Although it appears to be a near impossibility, if Khepera were to satisfy its obligations, then PDE
would be absolved from stepping in and satisfying these obligations for Khepera.

                                                     2
Copies VIA ECF on 11/19/2018




                               3
